OPINION
{¶ 1} Appellant Steven William Black is appealing from the length and severity of sentences imposed upon him by the trial court after he pled guilty to twelve counts of serious offenses, including Aggravated Robbery, Felonious Assault, Aggravated Burglary, and Burglary, among others. He was a driver of a car whose inhabitants committed these offenses personally, although he did not engage in anything except facilitating the offenses by being the driver of the car involved.
 {¶ 2} Black pled guilty to all the charges, as stated, and cooperated with the prosecution by testifying against the others who did the actual physical offenses. In exchange, the state agreed to make no promises regarding sentencing. The trial court sentenced him to concurrent terms of nine years on six of the counts, six years on five of the counts, and twelve months on one count, for a total prison term of nine years. The sole assignment of error is that:
 {¶ 3} "The sentence imposed by the trial court was excessive and an abuse of discretion."
 {¶ 4} As the appellee points out, however, the abuse of discretion argument is not recognized by the statutes and the sentences imposed did not implicate any of the grounds set forth in R.C. 2929.14, as constituting a sentence contrary to law. Moreover, appellant's sentences are all within respective statutory range for the offenses committed.
 {¶ 5} Appellant's only argument is that he was treated unfairly and should have been given a much reduced sentence or perhaps not even any jail time because he did admit responsibility and testified on behalf of the state at a trial. The law is clear, however, that an abuse of discretion is not a proper ground for appeal nor is it a matter which R.C. 2953.08 permits appellate review. State v. Cochran, Montgomery App. No. 20049, 2004-Ohio-4121.
 {¶ 6} The trial court, moreover, may have been influenced by appellant's very extensive criminal record revealed in the pre-sentencing report.
 {¶ 7} The assignment of error is overruled and the judgment is Affirmed.
Brogan, P.J., and Grady, J., concur.
(Hon. Frederick N. Young, Retired from the Court of Appeals, Second Appellate District sitting by assignment of the Chief Justice of the Supreme Court of Ohio)